Filed 3/11/21 P. v. Phoenix CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                    B307950

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. GA061023-02)
         v.

PETER JOSEPH PHOENIX,

         Defendant and Appellant.


         THE COURT:

      In May 2006, a jury convicted Peter Joseph Phoenix
(defendant) of four counts of first degree burglary of an inhabited
dwelling house with a person present (Pen. Code §§ 459, 667.5,
subd. (c)),1 and found true the special allegation that the victims

1     All further statutory references are to the Penal Code
unless otherwise indicated.
      Defendant also goes by the names Peter Miller and Mike
Fernando.
were elderly (§ 667.9, subd. (a)). The jury also found true the
allegation that defendant had suffered two prior violent or
serious felonies within the meaning of our state’s Three Strikes
Law (§§ 1170.12, subds. (a)-(d), 667, subds. (b)-(j)). The trial court
sentenced defendant as a third-strike offender to an aggregate
prison term of 144 years to life.
       On appeal, this court affirmed the judgment. (People v.
Phoenix (June 5, 2007, B194409) [nonpub. opn.].)
       In May 2008, defendant filed a petition for writ of habeas
corpus, which was denied (In re Phoenix (June 3, 2008,
B208098)).
       In February 2015, defendant filed a petition for
resentencing under Proposition 47. The trial court summarily
denied defendant’s petition on the ground that his offenses were
ineligible for such relief. Defendant appealed, and we affirmed
the trial court order. (People v. Phoenix (Nov. 12, 2015, B263259)
[nonpub. opn.].)
       In July 2020, defendant filed a petition seeking
resentencing under section 1170.95, which provides that persons
convicted under theories of felony murder or murder under the
natural and probable consequences doctrine, and who could no
longer be convicted of murder following the enactment of Senate
Bill No. 1437 (2017-2018 Reg. Sess.) may petition the sentencing
court to vacate the conviction and resentence on any remaining
counts. (Stats. 2018, ch. 1015, § 1, subd. (f).) In August 2020, the
trial court summarily denied the petition because defendant was
convicted of four counts of burglary, not murder.
       Defendant filed a timely notice of appeal. We appointed
appellate counsel for defendant. Citing People v. Serrano (2012)
211 Cal.App.4th 496, counsel filed an opening brief setting out




                                  2
the procedural history of this case, and a declaration indicating
that counsel had “reviewed the entire record,” had found no
“arguable issues to raise on appeal” and had informed defendant
“of his right to file a supplemental brief.” We sent a letter to
defendant advising him that he had 30 days to file a
supplemental brief.
       On January 15, 2021, defendant responded to our
invitation with a seven-page letter, which this court has read and
considered.
       Pursuant to People v. Cole (2020) 52 Cal.App.5th 1023,
review granted Oct. 14, 2020, S264278, our obligation in
reviewing this appeal of an order denying postconviction relief is
to “evaluate [the] arguments presented” in the defendant’s
supplemental brief. (Id. at 1040.)
       In his supplemental brief, defendant freely acknowledges
that he is not entitled to relief under section 1170.95. Instead, he
argues that the trial court made several errors in imposing his
original sentence or that subsequent events other than section
1170.95 warrant revisiting his original sentence. Because those
arguments deal with issues not addressed in the order on
appeal—and because many of his arguments were previously
considered and rejected in defendant’s direct appeal—we have no
grounds to disturb the trial court’s denial of section 1170.95
relief. (People v. Salcido (2008) 44 Cal.4th 93, 172.)
       The trial court’s order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



——————————————————————————————
ASHMANN-GERST, Acting P. J., CHAVEZ, J., HOFFSTADT, J.




                                 3